UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April 2012 Commission File Number: 000-52145 RAINCHIEF ENERGY INC. (Translation of registrant's name into English) 885 West Georgia Street, Suite 1500 Vancouver, BC V6C 3E8 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. xForm 20-Fo Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o SUBMITTED HEREWITH News Release dated April 19, 2012 – “Rainchief Acquires 90% Interest in Gulf Jensen Project” News Release dated April 19, 2012 – “Rainchief Names Nueva to Manage & Operate Oil Property” Farmout Agreement with Nueva Oil& Gas Corporationdated February 10, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Rainchief Energy Inc. (Registrant) Date: April 19, 2012 By: /s/ Brad J. Moynes Brad J. Moynes Title: President
